DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-3, 5-7, 9-10, 12-14, 16-18 & 20 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specification, “an operating mechanism” is recited to include a bevel gearing (Paragraph 0017) a toggle lever mechanism with a flap lever, connecting rod and operating element (Paragraph 0017). Therefore, “an operating mechanism” has been interpreted to be a bevel gearing, or lever, connecting rod and operating element or their equivalences.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operating element in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
When turning to the applicants specifications, “an operating element” is recited to be an operating wheel (Paragraph 0017). Therefore, “an operating element” has been construed to be a wheel or its equivalence.
The Examiner notes that “toggle lever mechanism” in Claim 10 contains the structure of a lever and “bearing element” contains the structure of a bearing, which provides the structure of the function and therefore 112(f) is not invoked.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-10 & 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The phrase “the sealing edge has a uniform wall thickness” in Claim 1, line 10 is not found in the original disclosure and appears to be contrary to what is shown in the drawings. The Examiner notes that the specification specifically states that the sealing edge has a smaller thickness than the flap body, 

B) Claims 2-3, 5-7, 9-10 & 12-14 are also rejected due to their dependency on Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-10 & 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “the sealing edge has a uniform wall thickness along the curved cross-sectional shape” in Claim 1, lines 10-11 renders the claim indefinite because it appears to be contrary to the applicant’s invention. Therefore it is not clear if something else is meant and the scope of the claim is not clear. For the purposes of examination, “the sealing edge has a uniform wall thickness along the curved cross-sectional shape” has been construed to be that least a portion of the sealing edge has a uniform wall thickness.

B) Claims 2-3, 5-7, 9-10 & 12-14 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 & 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE4343367A1 to Voigt.

A) As per Claim 1, Voigt teaches an air vent for a vehicle (Voigt: Figures 2-4 & 6), comprising 
a housing with an air passage bounded by the housing (Voigt: Figure 4, Item 5 & Figure 6, Item 105),
at least one shut-off flap (Voigt: Figure 4, Items 2 & 3; Figure 6, Items 102 & 103) which is adjustable between a closed position and an open position within the air passage and has a flap body (Voigt: Figure 4, Item 2; Figure 6, Item 102) and a sealing edge (Voigt: Figure 4, Item 3; Figure 6, Item 103) which at least partially surrounds the flap body for butting against a sealing surface of the housing in the closed position (Voigt: best shown in Figures 4 & 6, Item 103 abutting Item 5 or 105 respectively), 
wherein the sealing edge is composed of a same material as the flap body and the sealing edge is configured so as to have a lower rigidity than the flap body (Voigt: Pg. 2, lines 14-15 with sealing edge being thinner and therefore more easily bent)


B) As per Claims 2, Voigt teaches that the at least one shut-off flap is mounted rotatably about an axis of rotation (Voigt: Figure 4, axis at center of Item 6; Figure 6, Item 101).

C) As per Claims 3, Voigt teaches that the sealing edge has a smaller wall thickness than the flap body (Voigt: Figure 4, Item 3 is thinner than Item 2; Figure 6, Item 103 is thinner than Item 102).

D) As per Claim 6, Voigt teaches that the at least one shut-off flap is produced in an internal pressure injection-molding process, or in a foaming process (The Examiner notes that this is a method of manufacture in an apparatus claim and as such the structure in Voigt must merely be capable of being manufactured in the claimed method; however, Voigt explicitly teaches injection molding pg. 8, last line).

E) As per Claim 12, Voigt teaches that the sealing surface of the housing is inclined at least in sections in relation to a longitudinal direction of the air duct (Voigt: Figure 2, Item 32 & 33 are inclined in relation to vertical longitudinal direction of duct 5; Figure 6, Item 109 of duct 190 is angled).

H) As per Claim 13, Voigt teaches that the contact between the sealing edge and the sealing surface runs linearly in the closed position (Voigt: Figure 4, the contact of Item 3 with 32 & 33 is in a line around the perimeter of flap body 2 as best shown in Figure 1).

I) As per Claim 14, Voigt teaches that the at least one shut-off flap has, at each of two opposite ends of the shut-off flap, a bearing element interrupting the sealing edge for the rotatable mounting on the housing (Voigt: Figure 4, Items 6-7; Figure 6, Items 106 & 107).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voigt in view of DE202012101945U to Kunststoff.

A) As per Claim 5, Voigt teaches all the limitations except that the flap body has stiffening ribs.
However, Kunststoff teaches that the flap body has stiffening ribs (Kunststoff: Figure 4, Item 23).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Voigt by adding stiffening ribs, as taught by Kunststoff, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Voigt with these aforementioned teachings of Kunststoff with the motivation of preventing bending or flexing of the flap body, leading to potential shorter lifespan of the flap.


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voigt in view of US Patent Publication Number 2015/0047595 A1 to Oiwa.

A) As per Claim 16, Voigt teaches an air vent for a vehicle (Voigt: Figures 2-4 & 6), comprising 
a housing with an air passage bounded by the housing (Voigt: Figure 4, Item 5 & Figure 6, Item 105),
at least one shut-off flap (Voigt: Figure 4, Items 2 & 3; Figure 6, Items 102 & 103) which is adjustable between a closed position and an open position within the air passage and has a flap body (Voigt: Figure 4, Item 2; Figure 6, Item 102) and a sealing edge (Voigt: Figure 4, Item 3; Figure 6, Item 103) which at least partially surrounds the flap body for butting against a sealing surface of the housing in the closed position (Voigt: best shown in Figures 4 & 6, Item 103 abutting Item 5 or 105 respectively), 
wherein the sealing edge is composed of a same material as the flap body and the sealing edge is configured so as to have a lower rigidity than the flap body (Voigt: Pg. 2, lines 14-15 with sealing edge being thinner and therefore more easily bent)
wherein the sealing edge has a curved cross-sectional shape in a form of an expansion bellows (Voigt: Figure 6, Item 103) with a plurality of curvatures (Voigt: Figure 6, two curvatures at Items 110a & 110b).
Voigt does not teach that the at least one shut-off flap has, at each of two opposite ends of the shut-off flap, a bearing element interrupting the sealing edge and used for rotatable mounting of the shut- off flap on the housing.
However, Oiwa teaches at least one shut-off flap has, at each of two opposite ends of the shut-off flap, a bearing element interrupting the sealing edge and used for rotatable mounting of the shut- off flap on the housing (Oiwa: best shown in Figure 7, with Item 51b interrupting bellows sealing edge).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Voigt by making the bearing in the plane of the flap, as taught by Oiwa, with a reasonable expectation of success of arriving at the claimed invention. At the time the 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 17, Voigt in view of Oiwa teaches that the at least one shut-off flap is mounted rotatably about an axis of rotation (Voigt: Figure 4, axis at center of Item 6; Figure 6, Item 101).

C) As per Claim 18, Voigt in view of Oiwa teaches that the sealing edge has a smaller wall thickness than the flap body (Voigt: Figure 4, Item 3 is thinner than Item 2; Figure 6, Item 103 is thinner than Item 102).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voigt in view of Oiwa as applied to claims 16 above, and further in view of Kunststoff.

A) As per Claim 20, Voigt in view of Oiwa teaches all the limitations except that the flap body has stiffening ribs.
However, Kunststoff teaches that the flap body has stiffening ribs (Kunststoff: Figure 4, Item 23).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Voigt in view of Oiwa by adding stiffening ribs, as taught by Kunststoff, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Voigt in view of Oiwa with these aforementioned teachings of Kunststoff with the motivation of preventing bending or flexing of the flap body, leading to potential shorter lifespan of the flap.


Claims 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunststoff in view of Voigt.

A) As per Claim 1, Kunststoff teaches an air vent for a vehicle (Kunststoff: Figure 1b), comprising 
a housing with an air duct bounded by the housing (Kunststoff: Figure 1b, Item 3),
at least one shut-off flap (Kunststoff: Figure 1b, Item 16) which is adjustable between a closed position and an open position within the air duct and has a flap body (Kunststoff: Figure 4, Item 26) and a sealing edge (Kunststoff: Figure 4, item 28) which at least partially surrounds the flap body for butting against a sealing surface of the housing in the closed position, 
wherein the sealing edge is composed of the same material as the flap body and the sealing surface is configured so as to have a lower rigidity than the flap body (Kunststoff: Paragraph 0033; Item 26 does not bend due to webs 23, which 28 does not have).
Kunststoff does not teach that the sealing edge has a curved cross-sectional shape in a form of an expansion bellows with a plurality of curvatures and [a portion of] (as construed by 112(b)) the sealing edge has a uniform wall thickness along the curved cross-sectional shape.
However, Voigt teaches a sealing edge has a curved cross-sectional shape in a form of an expansion bellows (Voigt: Figure 6, Item 103) with a plurality of curvatures (Voigt: Figure 6, two curvatures at Items 110a & 110b), and [a portion of] (as construed by 112(b)) the sealing edge has a uniform wall thickness along the curved cross-sectional shape (Voigt: Figure 6, uniform thickness in multiple portions including between flap body 102 & second curve labeled 103).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kunststoff by making the seal edge bellows, as taught by Voigt, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kunststoff with these aforementioned teachings of Voigt with the motivation of better sealing the flaps due to larger surface area between the sealing surfaces.

B) As per Claim 7, Kunststoff in view of Voigt teaches that an operating mechanism which is coupled to the at least one shut-off flap for pivoting the shut-off flap (Kunststoff: Figure 1b, Item 10).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunststoff in view of Voigt as applied to claim 7 above, and further in view of US Patent Publication Number 2019/0291537 A1 to Krompass.

A) As per Claim 9, Kunststoff in view of Voigt teaches all the limitations except that a distance between the flap body and the sealing surface in the closed position is reduced with increasing distance from a point of engagement of the operating mechanism with the shut-off flap.
However, Krompass teaches a distance between the flap body and the sealing surface in the closed position is reduced with increasing distance from a point of engagement of the operating mechanism with the shut-off flap (Krompass: Paragraph 0003, lines 34-39).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kunststoff in view of Voigt by making the distance reduced with increasing distance from the operating mechanism, as taught by Krompass, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kunststoff in view of Voigt with these aforementioned teachings of Krompass with the motivation of reducing air leaks due to twisting of the air flap.

B) As per Claim 10, Kunststoff in view of Voigt and Krompass teaches a toggle lever mechanism as operating mechanism, comprising a flap lever (Kunststoff: Figure 1b, lever extending from Item 17) arranged on the outer side of the housing, wherein the flap lever and the at least one shut-off flap are connected to each other in a manner reaching through the housing, a connecting rod (Kunststoff: Figure 1b, Item 10 connecting 9 to lever on Item 17) which is in engagement with the flap lever, and an operating element (Kunststoff: Figure 1b, Item 9) which is in engagement with the connecting rod.


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-10, 12-14, 16-18 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that Voigt does not teach a uniform wall thickness of bellows. The Examiner respectfully disagrees. The Examiner notes that the applicant also does not have uniform wall thickness on the bellows and therefore, as construed by 112(b) to be as correct to applicant’s invention, Voigt does shown that at least a portion of the bellows contains a uniform wall thickness. The Examiner further notes that the “V-shape” asserted by the applicant does cover the multiple curves required by the claim for the expansion bellows limitations. Therefore, all limitations are taught and the rejection is proper. The Examiner further notes that the wall thickness appears to be a matter of design choice (as discussed in Paragraphs 0010-0011 of Applicant’s invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Allen R Schult/Examiner, Art Unit 3762